Citation Nr: 1309797	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  99-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 2, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error in a September 2007 rating decision.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, and was discharged under honorable conditions.  His military records reflect that he served in the Republic of Vietnam. 

The Veteran is currently service connected for prostate cancer due to Agent Orange exposure (currently rated 100 percent disabling), PTSD (currently rated 50 percent disabling), migraine headaches (currently rated 30 percent disabling), Type II diabetes mellitus due to Agent Orange exposure (currently rated 20 percent disabling), peripheral neuropathy of the left lower extremity due to Agent Orange exposure (currently rated 10 percent disabling), peripheral neuropathy of the right lower extremity due to Agent Orange exposure (currently rated 10 percent disabling), and a skin disability (currently rated noncompensable).  In addition to being rated 100 percent disabled, he is currently in receipt of an award of additional VA compensation for the bilateral factor with regard to his peripheral neuropathy of both lower extremities, K-1 special monthly compensation for loss of use of a creative organ, and S-1 special monthly compensation due to disability rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.

As pertinent, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an effective date prior to February 2, 1999, for the grant of service connection for PTSD.  In June 2012, the Board remanded the matter for the RO to include consideration of entitlement to an earlier effective date on the basis of clear and unmistakable error in the September 2007 rating decision that granted the claim.  The matter was addressed by the RO in a July 2012 supplemental statement of the case and the file has been returned to the Board.  

Also in the June 2012 Board decision, the Board dismissed the Veteran's claims for service connection for a back disability, bilateral knee disability, a chronic gastrointestinal disorder, and an ophthalmological disability after they were withdrawn by the Veteran.  The Board granted service connection for a pseudofolliculitis barbae and facial acne, which was subsequently rated noncompensable by the RO after implementing the Board's decision.  A review of the file shows that the Veteran has expressed disagreement with the rating assigned and a statement of the case has not yet been issued.  However, the Board observes that VACOLS shows that the RO is aware that the Veteran filed a notice of disagreement and is in the process of addressing that appeal.  Hence, it is not necessary to remand the matter pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2013, the Board received a packet of additional evidence from the Veteran without a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  The Board has reviewed the additional information, and notes that the records pertain to a right hip disability and are not relevant to the effective date claim addressed in this decision.  Hence, the Board finds that the Veteran has not been prejudiced by the Board's proceeding with appellate review instead of returning the evidence to the RO for consideration.  To the extent that these records demonstrate an intent to submit a claim for service connection for a right hip disability, the matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 6, 2007 rating decision, the RO granted service connection for PTSD, evaluated as 50 percent disabling effective February 2, 1999.  

2.  The record does not establish that the correct pertinent facts, as they were known on September 6, 2007, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  



CONCLUSION OF LAW

The final September 6, 2007 rating decision that granted service connection for PTSD effective February 2, 1999, does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not be addressed in this decision.  

Analysis

The Veteran first filed a claim for service connection for PTSD in December 1984, and the RO denied service connection for this psychiatric disability on the merits.  Thereafter, he reopened his claim in March 1990 and was again denied service connection for PTSD on the merits in an August 1995 rating decision.  The Veteran did not submit a timely notice of disagreement with this determination and additional medical records pertaining to PTSD were not received during the one-year period after the August 11, 1995 notification letter to the Veteran of the denial was mailed.  Hence, the determination became final.  He submitted another claim to reopen that was received at the RO on February 2, 1999.  Subsequently, in a September 2007 rating decision, the RO determined that new and material evidence had been submitted with respect to the Veteran's previously denied claim for VA compensation for PTSD and granted service connection for PTSD, evaluated as 50 percent disabling effective February 2, 1999.  The Veteran's claims file reflects that notice of the allowance and his appellate rights regarding the effective date and initial rating assigned for his award of service connection for PTSD was provided to him in correspondence dated in November 2007.  However, a timely notice of disagreement with respect to the disability rating and effective date assigned (or any other communication that could have been interpreted as expressing disagreement with these conclusions) was not received by VA within one year from the date of dispatch of notice of the VA compensation award (i.e., November 2008), and the effective date of February 2, 1999, for the award of service connection for PTSD became final.  

In May 2010, the Veteran submitted a claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  As noted in the prior remand, after a rating decision that grants service connection and assigns an effective date for the award is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. at 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd, 20 Vet. App. at 300.  

Subsequently, the Veteran, via his representative, submitted a March 2012 informal hearing presentation, in which a clear and unmistakable error claim was raised and a specific pleading of clear and unmistakable error with respect to the final rating decision dated in September 2007 was presented.  Essentially, they assert that the September 2007 RO decision awarded him service connection for PTSD on the basis of clinical evidence of his current PTSD diagnosis and service department unit history records dated in 1971 - 1972, which were obtained and associated with the claims file in September 2006, that verified the in-service combat stressor linked to the Veteran's PTSD diagnosis.  The Veteran claims clear and unmistakable error with the September 2007 decision on the basis that the statutory or regulatory provisions extant at the time were incorrectly applied (see Damrel v. Brown, 6 Vet. App. 242 (1994)).  He contends that the provisions of 38 C.F.R. § 3.156(c) allow for VA to regard the service department unit history records confirming his PTSD stressor, which existed well before the time of his original claim for VA compensation for PTSD, as being relevant official service department records that were constructively part of the evidence even though not physically associated with the claims file until September 2006.  As such, under 38 C.F.R. § 3.156(c), VA was obligated upon receipt of the 1971 - 1972 service department unit history records to reconsider the erstwhile prior final decision addressing the merits of the Veteran's PTSD claim and to allow the claim, effective from the date of his original claim.  

Legal authority provides that, where clear and unmistakable error (CUE) is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . .

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), expressly adopting the "manifestly changed the outcome" language in Russell.  

A claim of CUE merely on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 44.  Additionally, VA's failure to comply with the duty to assist cannot constitute clear and unmistakable error.  In Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994), the Court held that "VA's breach of the duty to assist cannot form a basis for a claim of CUE."  

The law and regulations in effect at the time of the September 2007 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where the new and material evidence consists of a supplemental report from the service department, the former adjudication will be reconsidered by the adjudicating agency of original jurisdiction.  38 C.F.R. §§ 3.156(c) (2007).  

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  The effective date of a reopened claim is the date of receipt of claim (i.e., the petition to reopen that was ultimately granted) or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2007).  The effective date of a claim reopened on the basis of service department records, to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim which prior evaluation was made, whichever is later, subject to rules on original claims filed within one year after separation from service.  38 C.F.R. § 3.400(q)(2) (2007).  
 
The Veteran asserts that there was CUE in a September 6, 2007 decision of the RO that granted an effective date of February 2, 1999, for the award of service connection for PTSD because the RO failed to consider, or misapplied, the relevant law and regulations, specifically, 38 C.F.R. § 3.156(c).  The claim is viable.  However, based on a review of the record and decision, the Board finds the RO correctly applied the relevant laws and regulations in existence at the time of the September 2007 decision and that it has not been shown that any failure on the part of the RO to apply 38 C.F.R. § 3.156 manifestly changed the outcome.  
In the September 2007 rating decision, the RO reopened and reconsidered the Veteran's previously denied claim for service connection for PTSD.  The RO determined that the newly associated service department records (which consisted of unit records) confirmed the Veteran's combat status and supported his reported stressors of experiencing combat action in service, and the November 2006 VA examination report concluded that the Veteran had PTSD as a result of his claimed stressors.  Hence, the requirement of 38 C.F.R. § 3.304(f) had been satisfied, and service connection for PTSD was warranted.  

In assigning an effective date, however, the RO did not specifically cite to 38 C.F.R. § 3.156.  Nevertheless, the Veteran has not demonstrated, and the Board cannot find, that specific application of that regulation would have manifestly changed the outcome in the September 2007, as is required for a finding of CUE.  In other words, it has not been shown that reasonable minds could not differ and that application of 38 C.F.R. § 3.156 would have automatically entitled the Veteran to an effective date prior to February 2, 1999.  As described above, 38 C.F.R. § 3.156(c) directs VA to reconsider a claim if supplemental service department records that had been misplaced and now located and forwarded to VA are associated with the record.  However, there is no indication in the file that the unit records that were subsequently obtained by VA were lost or misplaced.  They are not records that are typically associated with one particular Veteran's file since they cover the operations of an entire unit, company, battalion, etc.  The records simply had not been obtained and associated with the Veteran's file prior to his February 2, 1999 claim.  Hence, the RO properly applied the relevant effective date rules based on the receipt of new and material evidence in assigning February 2, 1999 as the effective date for the grant of service connection for PTSD.  As fully detailed above, any failure in VA's duty to assist cannot form the basis for a claim of CUE - and, as such, the failure to obtain any unit records and histories at the time of the original claim cannot be the basis for a finding of CUE.  The prior record did not show that the Veteran had a confirmed combat stressor.  His DD Form 214 did not denote that he served in a combat capacity, and his PTSD diagnoses were not based on a confirmed stressor as required by 38 C.F.R. § 3.304(f).  As such, the record did not include a diagnosis of PTSD based on a confirmed stressor until the November 2006 VA examination report that was associated with the record after the Veteran's February 2, 1999 claim was received.  Hence, this is the earliest date that may be assigned for the award of service connection for PTSD based on the facts outlined above.  

The Board observes that the Veteran and his representative have asserted that the Court's recent holdings in this particular area of the law in the cases of Vigil v. Peake, 22 Vet. App. 63 (2008), Mayhue v. Shinseki, 24 Vet. App. 273 (2011), and Cline v. Shinseki, 26 Vet. App. 18 (2012), are controlling, and dictate that the Veteran should be awarded an earlier effective date for his claim.  However, these cases may be distinguished from the Veteran's because the attempt to obtain an earlier effective date in the case presently before the Board is based on an allegation of clear and unmistakable error.  In Vigil, Mayhue and Cline, the appellants filed timely notices of disagreement with regard to the effective date assigned, and their claims proceeded from that stance.  As detailed earlier in this decision, the Veteran is precluded from raising a free-standing earlier effective date claim by the Court's decision in Rudd, supra.  Moreover, as clearly detailed above, CUE claims are viewed under a different lens, and any determination of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  This includes Court precedent.  The Veteran's claim was decided in September 2007 - clearly prior to the Court's holdings in the cases cited above, which were issued in 2008, 2011, and 2012, respectively.  Hence, they are not relevant to the Board's review in this case and are not controlling.  

Consequently, for the reason discussed above, the Board finds that the RO's September 2007 rating decision is supported by the evidence then of record, and its conclusions do not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the RO in reaching its decision in September 2007, or that any error resulted from a failure in the duty to assist, the Board notes that such disagreement and/or failure alone are insufficient to constitute CUE.  See Russell, Fugo, Caffrey, supra.  

In sum, the Board finds that the September 6, 2007 rating decision was reasonably supported by the evidence of record, correctly applied prevailing legal authority, and was not undebatably erroneous.  Furthermore, the RO, in September 2007, had before it the correct facts as they were known at the time, and the RO's conclusion does not amount to legal error.  Hence, the Veteran's claim that there was clear and unmistakable error in the September 6, 2007 rating decision that granted service connection for PTSD, evaluated as 50 percent disabling effective February 2, 1999 must be denied.  


ORDER

The claim that there was clear and unmistakable error in a final September 2007 rating decision that granted service connection for PTSD, evaluated as 50 percent disabling effective February 2, 1999 is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


